Appellant's motion reiterates his contention that the testimony shows as a matter of fact, as well as law, that appellant killed Mr. Dennington in appellant's own self-defense when he shot the deceased. In answer thereto, we can only reiterate that there is testimony from the State's standpoint that appellant started shooting at deceased while deceased was upon the ground, or just arising therefrom, and not while he was making an attack upon appellant. Our original opinion sets forth such testimony. It is true appellant and his daughter make out a case of self-defense, but we do not feel that we should ignore the State's testimony, and especially so since same has been given credence by the jury. Evidently the jury did not give full credence to the plea of self-defense, and we do not feel justified in setting their verdict aside.
We see no reason to recede from the holding in our original opinion, and the motion will therefore be overruled.